Case 19-61608-grs           Doc 636      Filed 06/10/20 Entered 06/10/20 15:07:32                      Desc Main
                                         Document     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )

  MOTION FOR ENTRY OF AN ORDER SHORTENING THE NOTICE PERIOD FOR
         THE MOTION OF CAROL L. FOX, AS CHAPTER 11 TRUSTEE
 OF THE JOINTLY ADMINISTERED DEBTORS, FOR AN ORDER APPROVING THE
   MASTER AGREEMENT FOR SHARED ROTATIONAL ARRANGEMENTS AND
            RESIDENCY ROTATION AFFILIATION AGREEMENT
          FOR THE PERIOD OF JULY 1, 2020 THROUGH JUNE 30, 2021

         Americore Holdings, LLC, and its affiliated debtors (collectively, the “Debtors”) by and

through Carol L. Fox, the Chapter 11 Trustee (“Ms. Fox” or “Trustee”), and pursuant to Federal

Rule of Bankruptcy Procedure 9006(c) (“Bankruptcy Rules”) and Local Rules 2002-1(b) and

9014-1(c) of the United States Bankruptcy Court for the Eastern District of Kentucky (“Local

Rules”), file this motion (“Motion”) seeking an order shortening the notice period associated with

the motion for an order approving the master agreement for shared rotational arrangements and

residency rotation affiliation agreement for the period of July 1, 2020 through June 30, 2021

(“Residency Agreement Motion”) (Doc. No. 635). In support of the request to shorten time, the

Debtors respectfully state as follows:




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).


                                                         1
Case 19-61608-grs      Doc 636     Filed 06/10/20 Entered 06/10/20 15:07:32            Desc Main
                                   Document     Page 2 of 4



                                JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Debtors’ chapter 11 cases is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicates for the Motion are Local Rules 2002-1(b) and 9014-1(c)

and Bankruptcy Rule 9006(c).

                                        BACKGROUND

         3.    On December 31, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition with this Court under chapter 11 of the Bankruptcy Code.

         4.    On February 20, 2020 the Court entered an agreed order for the appointment of a

Chapter 11 Trustee and directing the United States Trustee (“UST”) to immediately appoint a

Chapter 11 Trustee in the Debtors’ jointly administered cases. (Doc. No. 258).

         5.    On February 21, 2020 the UST filed its Notice of Appointment of Ms. Fox as

Chapter 11 Trustee (Doc. No. 260), and on February 24, 2020 Ms. Fox filed her Notice of

Acceptance of the appointment as Trustee. (Doc. No. 269).

                  REQUEST FOR RELIEF AND BASIS FOR REQUEST

         6.    The Court presently has several matters set for hearing in the Debtors’ Chapter 11

cases on June 18, 2020 at 9:00am eastern. The Debtors request the Residency Agreement Motion

(Doc. No. 635) to be scheduled at the same time as the other matters being heard in the case. As

such, the Debtors request that the notice period for the Residency Agreement Motion be reduced

from a 14 day period of time to a period of 8 days, in order to permit the hearing on the Residency

Agreement Motion to occur at the same time as the next hearing on other matters in the Debtors’

cases.




                                                2
Case 19-61608-grs      Doc 636     Filed 06/10/20 Entered 06/10/20 15:07:32            Desc Main
                                   Document     Page 3 of 4



        7.     Local Rule 2002-1(a) provides 14 days-notice is required unless the Bankruptcy

Code or Bankruptcy Rules provide otherwise. Local Rule 2002-1(b) provides that matters may be

heard on less than 14 days-notice when accompanied by a request to shorten time and at the

discretion of the Court under Local Rule 9014-1. Local Rule 9014-1(c) provides that any party

seeking to reduce an applicable notice period “must clearly set out the request in the underlying

motion, objection, application or other paper or in a separate motion.”

        8.     Bankruptcy Rule 9006(c) provides (with some exceptions) that: “when an act is

required or allowed to be done at or within a specified time by these rules or by a notice given

thereunder or by order of court, the court for cause shown may in its discretion with or without

motion or notice order the period reduced.” Rule 9006(c) provides bankruptcy courts with a

“degree of flexibility” in setting matters for hearing and “some discretion in determining whether

notice has been adequately given.” Cory v. Leasure, 491 B.R. 476, 487 (W.D. Ky. 2013), aff'd

(June 18, 2014); See also In re Kazi Foods of Michigan, Inc., 473 B.R. 711, 716 (Bankr. E.D.

Mich. 2012) (concluding reduced notice under Rule 9006(c)(1) was “appropriate in the particular

circumstances.”).

        9.     As set forth more fully in the Residency Agreement Motion, if the Residency

Agreements are not approved, the Debtors will be unable to provide a residency program for the

July 2020 through June 2021 academic calendar year and will not receive any related income from

the program. The Debtors must obtain Bankruptcy Court approval of the Residency Agreements

before the deadline to file the Residency Agreements with CMS. That deadline is June 30, 2020.

As such, the Debtors believe sufficient cause exists to permit the Court to exercise its discretion

and shorten the notice period for the Residency Agreement Motion from 14 days to a period of 8

days.




                                                3
Case 19-61608-grs       Doc 636    Filed 06/10/20 Entered 06/10/20 15:07:32                Desc Main
                                   Document     Page 4 of 4



                                            NOTICE

       10.     Notice of this Motion has been provided to all parties listed on the Debtors’ Master

Service List. The Trustee submits that such notice is sufficient and that no other or further notice

be provided.

       WHEREFORE, the Trustee respectfully requests the entry of an order, substantially in

the form attached hereto as Exhibit “A”, granting the instant Motion and shortening the notice

period for the Debtors’ motion seeking an order approving the master agreement for shared

rotational arrangements and residency rotation affiliation agreement for the period of July 1, 2020

through June 30, 2021, and granting such other and further relief as is just and proper.

Date: June 10, 2020
                                                 /s/ Jimmy D. Parrish
                                                 Elizabeth A. Green, Esq.
                                                 Florida Bar No, 0600547
                                                 egreen@bakerlaw.com
                                                 Jimmy D. Parrish
                                                 Florida Bar No. 526401
                                                 jparrish@bakerlaw.com
                                                 Baker & Hostetler LLP
                                                 Post Office Box 112
                                                 Orlando, Florida 32802-0112
                                                 Telephone: 407-649-4000
                                                 Facsimile: 407-841-0168

                                                 Counsel for the Chapter 11 Trustee

                                CERTIFICATE OF SERVICE

       It is hereby certified that on June 10, 2020 a true and correct copy of the foregoing was
served electronically through the Court’s ECF system upon all Filing Users accepting Notice of
Electronic Filing and by email, facsimile or US First Class Mail, postage prepaid, as designated
on the Debtor’s Master Service List.

                                                /s/   Jimmy D. Parrish
                                                Jimmy D. Parrish




                                                 4
